      Case 1:20-cv-05927-RMB-KMW Document 25 Filed 12/10/20 Page 1 of 2 PageID: 1136


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                      _____________
                                                                                          PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                      FRANCIS C. HAND                        WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                              STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX               FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN           www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                               OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                              CHRISTOPHER J. BUGGY
                                                                                          *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                            JOHN V. KELLY III
                                                                                          NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT
                                                              December 10, 2020           **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                 +MEMBER FL BAR ONLY


         Via ECF

         Honorable Renée Marie Bumb, U.S.D.J.
         United States District Court of New Jersey
         Mitchell H. Cohen U.S. Courthouse
         1 John F. Gerry Plaza, Room 2040
         Camden, NJ 08102-2040

                      Re:           The Colby Rest. Grp., Inc. v. Utica Nat’l Ins. Grp.
                                    Civil Action No. 20-5927(RMB)(KMW)

         Dear Judge Bumb:

                 We represent Plaintiffs in the above-referenced matter. We are writing to provide the Court
         with recent supplemental legal authority supporting Plaintiffs’ Opposition to Defendants’ Motion
         to Dismiss (ECF No. 19). Specifically, on December 9, 2020, U.S. District Judge Raymond A.
         Jackson of the Eastern District of Virginia denied, in part, the insurer-defendants’ motion to
         dismiss under Fed. R. Civ. P. 12(b)(6) in a business-interruption coverage action nearly identical
         to this one. See Memorandum Opinion and Order, Elegant Massage, LLC v. State Farm Mut.
         Auto, Ins. Co., No. 2:20-cv-00265-RAJ-LRL (E.D. Va. Dec. 9, 2020), ECF No. 62 (attached hereto
         as Exhibit A).

                      Most pertinent in Elegant is the Court’s conclusion that:

                      In the instant matter, there is no distinct, demonstrable, or physical alteration to the
                      structure of the property. However, this second plausible interpretation of “direct
                      physical loss” does show that if Defendants wanted to limit liability of “direct
                      physical loss” to strictly require structural damage to property, then Defendants, as
                      the drafters of the policy, were required to do so explicitly. . . . Defendants were
                      fully aware of cases that interpreted intangible damage as a “direct physical loss”
                      promulgated before the issuance of Plaintiffs policy. Since Defendants did not
                      explicitly include “structural damage” in the language, the Policy may be construed
                      in favor of more coverage based on plausible interpretations

         See Ex. A at 17-18. The Elegant Court recognized that there was a “spectrum of accepted
         interpretations” regarding the meaning of “direct physical loss,” id. at 19, but, as required by
         virtually all states’ insurance contract interpretation laws, including New Jersey, the Court
         “interpret[ed] the phrase ‘direct physical loss’ in the Policy . . . most favorably to the insured to
  Case 1:20-cv-05927-RMB-KMW Document 25 Filed 12/10/20 Page 2 of 2 PageID: 1137

     Honorable Renée Marie Bumb, U.S.D.J.
     December 10, 2020
     Page 2

     grant more coverage” and found “it plausible that a fortuitous ‘direct physical loss’ could mean
     that the property is uninhabitable, inaccessible, or dangerous because of intangible, or non-
     structural, sources.” Id. (citations omitted). Thus, the Court concluded,

             while the [Plaintiff’s property] was not structurally damaged, it is plausible that
             Plaintiffs experienced a direct physical loss when the property was deemed
             uninhabitable, inaccessible, and dangerous to use by the Executive Orders because
             of its high risk for spreading COVID-19, an invisible but highly lethal virus. That
             is, the facts of this case are similar those where courts found that asbestos,
             ammonia, odor from methamphetamine lab, or toxic gasses from drywall, which
             caused properties uninhabitable, inaccessible, and dangerous to use, constituted a
             direct physical loss. Accordingly, the Court finds that Plaintiff submitted a good
             faith plausible claim to the Defendants for a “direct physical loss” covered by the
             policy. Therefore, Plaintiffs complaint has alleged “facts and circumstances, some
             of which, if proved, would fall within the risk covered by the policy.

     Id. at 19-20.

             In addition, the Elegant Court rejected the defendants’ attempt to dismiss the action based
     on the “Virus Exclusion” in the Policy. Id. at 23-26. The Court found, as Plaintiffs argue here,
     that “the Virus Exclusion does not apply . . . and that the anti-concurrent theory [proffered by the
     defendants] has not been established as law in this jurisdiction.” Id. at 24. Thus, “bas[ing] its
     analysis on the plain reading of the Virus Exclusion taken together with the exclusion language as
     a whole[,]” id., the Court concluded that “the Virus Exclusion applies where a virus has spread
     throughout the property.” Id. at 25.

              The Elegant Court’s analysis is on-point and correct, and Defendants’ motion to dismiss
     in this case should be denied.

             Thank you for your attention to this matter. If the Court has any questions, we are available
     at your convenience.

                                                Respectfully submitted,

                                             CARELLA, BYRNE, CECCHI,
                                          OLSTEIN, BRODY & AGNELLO, P.C.

                                                 /s/ Lindsey H. Taylor

                                                LINDSEY H. TAYLOR

     cc:     All Counsel (via ECF)




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
